Title: To Thomas Jefferson from David Humphreys, 6 March 1791
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon March 6th. 1791.

I do not wait to become fully acquainted with the commercial intercourse which subsists between the United States and Portugal, before I resume the subject mentioned in my letter of the 19th of Novr. last, so far as relates to the manner in which our trade has been managed here, since the year 1783.
Immediately after the war, upon the arrival of the first vessels from America, there appeared to be no Person whose business it was to assist the Captains in the different transactions of entering and clearing the vessels at the Custom House. The English Consul applied to the Portuguese Government for authority to perform the duties and receive the same fees as on British vessels. This would have been granted, had not Mr. Henry Arnold Dorhman (who interested himself so much in favor of American Seamen during the war, and to whom Congress have since made so honorable a compensation) heard of the matter; and produced an authenticated Copy of the Resolution of Congress appointing him Agent of the U.S. in Portugal. In consequence of which it was directed that he should be allowed to act also as Consul for the protection of their Trade. Soon afterwards, when he went to America, he left annexed to his original Appointment a written Instrument, with his brother Jacob Dorhman, deputing, as far as he was able, all the Powers with which he was himself invested, to the said Jacob Dorhman. Under cover of this, the business has hitherto been conducted. And I know of no complaints but that it has been well done. Although Mr. Dorhman, and Mr. Harrison (who acts as a kind of Assistant to him) had no reason to suppose I was any thing more than a private American traveller, they have both been extremely attentive, and in some measure useful to me. Particularly in getting my Baggage through the Custom House, and in saving me the trouble of applying for the Portuguese and Spanish Passports which were necessary in my Journey to Madrid.
I believe that Mr. Jacob Dorhman has been embarrassed by his Connection in a Mercantile House some years ago; but that he is now liberated from his embarrassments and doing business in a creditable manner. He was called upon last summer, by an Edict of the Court, as the Person charged with the Consulate of the U.S. of America, to be present and assist in the litigated affair of the flour which was refused to be received, because it was shipped after the date limited by the Order for exportation.—I  know little of him. His appearance, manners and conversation are in his favor. Mr. Harrison is also a decent, well-behaved man, who appears to be acquainted with business. When any number of American vessels are here, the whole time and attention of one man, at least, is employed in making applications for them at the various Offices.
Thus every thing has been managed by Courtesy until now; and our vessels have been treated generally on the footing of those belonging to the most favored Nations.
The Court has been at Salvaterra, a Royal Residence on the Tagus, at about 14 leagues distance from Lisbon, ever since I returned from Spain. This is, at present, no Theatre for Politics.
In France the national Assembly are wisely using some precautions to guard against the effects of the interference of foreign Powers in their domestic Affairs. Upon the Motion of Mirabeau and Charles Lameth, provisional arrangements are taken for raising 100,000 Men, somewhat on the plan of our Minute Men at the commencement of the war. The Post Masters have offered the use of 5000 Horses for transporting military supplies where they may be needed. And 10 Men are to be selected from each Company in Paris (which will make a force of 10,000 Men) in order to march towards the frontiers, under the orders of Gouvion. Estates continue to sell for nearly double the sums at which they were estimated.
As I am lodged here in an English Hotel, where nothing is spoken but English or French, I find no proficiency is to be made in the Portuguese language. Not knowing when I may hear from America, and desirous of profitting of this interval, I have determined to remove tomorrow to Mafra, a small pleasant Village, a few Leagues distant, where is a Palace, a Convent, and a very considerable College. As I shall carry letters of introduction to the principal Professors, from the Secretary of the Academy of Sciences, the Pope’s Nuncio and others, I hope to pass my time not altogether disagreeably or unprofitably. Directions will be left with Mr. Bulkeley to send a Messenger to me, as soon as any letters shall arrive for me. In the mean time, it is uncertain whether I may have opportunity of writing again to you for three or four weeks, unless something of importance should intervene, in which I shall not be wanting in endeavours to make the earliest communications.—I have the honor to be, With every sentiment of esteem & respect, Sir Your Most obedient & Very humble Servant,

D. Humphreys

 